Name: Council Regulation (EEC) No 3621/84 of 19 December 1984 amending Regulation (EEC) No 3164/76 on the Community quota for the carriage of goods by road between Member States
 Type: Regulation
 Subject Matter: transport policy;  land transport
 Date Published: nan

 21 . 12. 84 Official Journal of the European Communities No L 333/61 COUNCIL REGULATION (EEC) No 000/00 of 19 December 1984 amending Regulation (EEC) No 3164/76 on the Community quota for the carriage of goods by road between Member States 1 . Article 3 is replaced by the following : 'Article 3 1 . For 1985 the Community quota shall be increased by 30 % . Each year for four years thereafter it shall be increased by 15 %. 2. The increase in the quota provided for in paragraph 1 shall be calculated on the basis of a quota which consists of 4 038 authorizations, the number of authorizations allocated to each Member State being as follows : Belgium : Denmark : Germany : Greece : France : Ireland : Italy : Luxembourg : Netherlands : United Kingdom : 434 305 727 88 656 88 567 111 626 436 THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 75 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament ('), Having regard to the opinion of the Economic and Social Committee (2), Whereas the adoption of a common transport policy involves inter alia laying down rules relating to the freedom to provide road haulage services between Member States ; whereas such rules should be drawn up in such a way as to favour the establishment of a common transport policy ; Whereas a system of Community authorizations for the carriage of goods by road between Member States promotes the establishment of such a common trans ­ port market by ensuring greater freedom to provide international road haulage services throughout the Community and by allowing carriers from all Member States to have equal access to the market ; Whereas it is desirable that the medium-term increase in the Community quota be determined forthwith by adopting a method of adjustment which can be applied, without amendment as to the principles, for a period of five years ; Whereas the method of distributing among Member States the authorizations resulting from the increases in the Community quota should be based on criteria which ensure that this distribution is fair ; Whereas Regulation (EEC) No 31 64/76 (3), as last amended by Regulation (EEC) No 351 5/82 (4), should be amended accordingly ; Whereas owing to their geographical situation, Greece, Ireland and the United Kingdom should be granted an additional increase in the Community quota, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3164/76 is hereby amended as follows : 3. The Community authorizations resulting from the increase in the quota shall be allocated among the Member States on the basis of 50 % allocated across the board and 50 % on the basis of the use made of the Community quota authorizations by carriers established in each Member State. The method of calculating the utilization of Community authorizations is given in Annex IV. In order to take into account their special geogra ­ phical situation, the number of authorizations allo ­ cated to Greece, Ireland and the United Kingdom shall be increased by 6,6 and 2 units respectively for 1985 and by 3,3 and 1 units for each of the subsequent four years . 4 . For 1985, the number of Community authori ­ zations allocated to each of the Member States shall be as follows : Belgium : Denmark : Germany : Greece : France : Ireland : Italy : Luxembourg : Netherlands : United Kingdom : 570 469 914 131 801 147 721 179 785 551 (') OJ No C 10, 16. 1 . 1984, p. 90 . O OJ No C 358, 31 . 12. 1983, p. 28 . (3) OJ No L 357, 29. 12. 1976, p. 1 . (4) OJ No L 369, 29 . 12. 1982, p. 2. No L 333/62 Official Journal of the European Communities 21 . 12. 84 to be inadequate to meet the development in demand, the Commission shall decide on an appro ­ priate increase in the Community quota in addition to the annual increase . The rules laid down in paragraph 5 shall apply.' 2. The second subparagraph of Article 6 ( 1 ) is deleted. 3 . The Annex to this Regulation becomes Annex IV. 5. After consulting the Member States, the Commission shall fix, before 1 October of each year as from 1985, and in accordance with the criteria set out above, the allocation to Member States of the extra authorizations resulting from the increase in the quota. The Member States shall be notified of the Commission's decision ; it shall become en ­ forceable two months after its notification unless the matter has been referred to the Council by a Member State in the meanwhile. In that case, the Council shall take a decision by a qualified majority before 31 December of the same year. The decisions of the Commission and of the Council shall remain in force until any new deci ­ sions on the adjustment and allocation of the Community quota are adopted. 6 . If the development of road haulage capacity between Member States covered by a quota proves Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable HI all Member States . Done at Brussels, 19 December 1984. For the Council The President J. BRUTON ANNEX ¢ANNEX IV Method of calculating the utilization of Community authorizations Utilization of Community authorizations is measured on the basis of the number of tonnes ­ kilometres worked under cover of Community authorizations (average per authorization). The "utilization of authorizations* coefficient is equal to the percentage represented by the level of utilization of the carriers of a particular Member State in relation to the total utilization of the carriers of the 10 Member States .'